01/11/2013   13:21      9037237491                         AN CO DIST   CLK                     PAGE   10/14




                                        CAUSE NO. 87-1J 313



   CHRISTOPHER JOEL DAVEY                        §        IN THE DISTRICT COURT OF


          Plaintiff,
                                                          ANDERSON COUNTY. TEXAS
   V.


   MARGARETT JORDAN ROYALTIES,                   §
   INC., et aL                                   §
                                                 §
          Defendants.                                     87th JUDICIAL DISTRICT


                                 FINAL SUMMARY JUDGMENT


          On October 26, 2012, the Court heard the Motion for Summary Judgment filed in this

   cause by Defendant Kaiser-Francis Oil Company ("Kaiser-Francis").          The Court, having

   examined the pleadings timely filed, the motions for summary judgment the response filed by

   the Plaintiff, and the summary judgment evidence, determined that Defendant Kaiser-Francis is

  entitled to summary judgment as follows:


          IT IS ORDERED that Plaintiff Christopher Joel Davey taking nothing against Defendant

  Kaiser-Francis Oil Company and that all claims asserted by Plaintiff against Defendant Kaiser-

  Francis Oil Company are denied.         Judgment is entered for Defendant Kaiser-Francis Oil

  Company.


          All relief requested in this case not expressly granted is denied. This judgment finally

  disposes of all parties and claims and is appealable.

          SIGNED this          4^"     dav of Nwemfeer 2012.




                                                JUDGE PRESIDING
01/11/2013     13:21         9037237491                          AN CO DIST CLK                                 PAGE   11/14
 10/29/2012    MON    9:02   FAX   9037535969




                                                  CAUSE NO. 87-11313

          CHRISTOPHER JOEL DAVEY                          §              IN THE DISTRICT COURT
                     Plaintiff                            §
                                                          §
          v.                                                            ANDERSON COUNTY, TEXAS

          MARGARET! JORDAN ROYALTIES.                     §
              etal                                        §
               Defendants                                 §             87th JUDICIAL DISTRICT

                                            FINAL SUMMARY JUDGMENT

                     On October 26, 2012, the Court heard the Motion for Summary Judgment filed in this

          cause by Defendant West Mountain Operating Co. Inc. The Court, after examining tbe pleadings
         timely filed, the motions for summary judgment, the response filed by Plaintiff, and the summary

         judgment evidence, determined that Defendant is entitled to summary judgment as follows:



                     IT IS ORDERED that Plaintiff Christopher Joel Davey take nothing against all

         Defendants and that all claims asserted by Plaintiff are denied.



                     All relief requested in this case not expressly granted is denied. This judgment finally
         disposes of all parties and claims and is af



                     SIGNED this        day of




                                                                JUDGE PRESIDING
01/11/2813        13:21          9037237491                         AN   CO   DIST   CLK                           PAGE   12/14
 10^29/2012       HON    9: 02   FAX   3037536939




                                                     CAUSE NO. 87-11313

          CHRISTOPHER JOEL DAVEY                                              IN THE DISTRICT COURT
                        Plaintiff                            §

         v.                                                                   ANDERSON COUNTY, TEXAS
                                                             §
         MARGARETT JORDAN ROYALTIES.                         §
          INCetal                                            §
               Defendants                                    S                87th JUDICIAL DISTRICT

                                               FINAL SUMMARY JUDGMENT


                        On October 26, 2012, the Court heard the Motion for Summary Judgment filed in this

         cause by Defendant Goldston Oi3 Corporation. The Court, after examining the pleadings timely
         filed, the motions for summary judgment, the response filed by Plaintiff, and the summary

         judgment evidence, determined that Defendant is entitled to summary judgment as follows:



                        IT TS ORDERED that Plaintiff Christopher Joel Davey take nothing against all
         Defendants and that all claims asserted by Plaintiff arc denied.


                        All relief requested in this case not expressly granted is denied, This judgment finally
         disposes of all parties and claims and is appealable.



                        SIGNED this         day of




                                                                  'judge Presiding

          CV




              i
          ?:
81/11/2013          13:21     9037237491                        AN CO DIST CLK                                   PAGE    13/14
903677J950
                                                                                01 ;29:18 p.m.     10-29-201?       am




                                                 CAUSE NO. 87-11313

             CHRISTOPHER JOEL DAVEY                      §      IN THE DISTRICT COURT OF
                      Plaintiff                          §
             V.
                                                         §      ANDERSON COUNTY, TEXAS

             MARGARETT JORDAN ROYALTIES,                 §
             INC., ET AL                                 §
                      Defendants                         §      87'h JUDICIAL DISTRICT


                                            FINAL SUMMARY JUDGMENT



                      On October 26,2012, the Court heard the Motion for Summary Judgment filed in

             this cause by Defendant Southwest Operating, Inc.         The Court, having examining the

             pleadings timely filed, the motions for summary Judgment, the response filed by Plaintiff,

             and the summary judgment evidence, determined that Defendant Southwest Operating,

             Inc. is entitled to summary judgment as follows:

                      IT IS ORDERED that Plaintiff Christopher Joel Davey take nothing against all

             Defendants and that all claims asserted by Plaintiff are denied.

                      All relief requested in this case not expressly granted is denied.         This judgment

             finally disposes of all parties and claims and/iS appealable

                      SIGNED this _7__ day of >
              C-~
01/11/2013         13:21     9837237491                        AN CO DIST CLK                                  PAGE    14/14

9036774950                                                                      01:29:11p.m.     10-39-2012       3«




                                               CAUSE NO. 87-11313

             CHRISTOPHER JOEL DAVEY                     §      IN THE DISTRICT COURT OF
                     Plaintiff                          §


             V.                                         §      ANDERSON COUNTY, TEXAS

             MARGARETT JORDAN ROYALTIES,                §
             INC., ETAL                                 §
                     Defendants                         §      871" JUDICIAL DISTRICT


                                           FINAL SUMMARY JUDGMENT



                     On October 26, 2012, the Court heard the Motion for Summary Judgment filed in

             this cause by Defendant Culver & Cain Production, LLC.        The Court, having examining

             the pleadings timely filed, the motions for summary judgment, the response filed by

             Plaintiff, and the summary judgment evidence, determined that Defendant Culver & Cain

             Production, LLC is entitled to summary judgment as follows:

                     IT IS ORDERED that Plaintiff Christopher Joel Davey take nothing against all

             Defendants and that all claims asserted by Plaintiff are denied.

                     All relief requested in this case not expressly granted is denied.        This judgment

             finally disposes of ail parties and claims anc^appeal^ble.
              ,.,-. SIGNED this       ^J day of


                                                              JUDGE PRESIDING


              -I
01/11/2013     13:21       9037237491                       AN CO DIST   CLK                     PAGE   08/14




                                              CAUSE NO. 87-11313


     CHRISTOPHER JOEL DAVEY                           §             IN THE DISTRICT COURT OF
               Plaintiff                              §
                                                      §
     V.                                               §             ANDERSON COUNTY, TEXAS

    MARGARET! JORDAN ROYALTIES,                       §
    INC., ET AL.                                      §
             Defendants                               §             87TH JUDICIAL DISTRICT

                    ORDER GRANTING CARRIZO OIL & GAS, INC.'S MOTION FOR
                               A NO EVIDENCE SUMMARY JUDGMENT

             On October 26,2012, the Court heard the Motion for a No Evidence Summary Judgment

    filed in this cause by Defendant, Carrizo Oil & Gas, Inc. The Court, after examining the

    pleadings timely filed, the motions for summary judgment, the response filed by Plaintiff, and

    the summary judgment evidence, determined that Defendant is entitled to summary judgment as

    follows:


             IT IS ORDERED that Plaintiff Christopher Joel Davey take nothing against all

    Defendants and that all claims asserted by Plaintiff are denied.

             All relief requested in this case not expressly granted is denied. This judgment finally

    disposes of aJl parties and claims and is appealable.

             Signed on        /£*£ ~*^r **/




               c.


                                                            Judge Presiding
01/11/2813     13:21     9037237491                       AN CO DIST CLK                            PAGE   09/14




                                           CAUSE NO. 8741313


     CHRISTOPHER JOEL DAVEY                           §           IN THE DISTRICT COURT


                                                      §
     V.                                               §           87TH JUDICIAL DISTRICT
                                                      §
     MARGARET JORDAN ROYALTIES,                       §
     INC.,ETAL.                                       §           ANDERSON COUNTY, TEXAS


                                            FINAL JUDGMENT


               Upon considering the Motion for a No Evidence Summary Judgment filed by


     Defendants, Exxon Mobil Corporation and Hunt Oil Company, the Response of Plaintiff,


     Christopher Joel Davey, and the entire record in this case, the Court finds that such Motion


     should be GRANTED.


               IT IS ORDERED that the Motion for a No Evidence Summary Judgment filed by


     Defendants, Exxon Mobil Corporation and Hunt Oil Company, is hereby GRANTED.

     Plaintiff, Christopher Joel Davey, shall take nothing in this action and shall pay all costs of

     court.    This is a final judgment disposing of all parties and issues, and is subject to the right

     of appeal.    All relief not expressly granted herein is hereby denied.

              SIGNED on             /^? ~6? ^. 2012.




                                                   JUDGE PRESIDING